        Case 2:08-cv-06010-MSG Document 121 Filed 10/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,            )                CIVIL ACTION
DEPARTMENT OF ENVIRONMENTAL              )
PROTECTION,                              )                NO. 08-6010
                                         )
             Plaintiff,                  )
                                         )
             v.                          )
                                         )
WHITTAKER CORPORATION, JOHNSON           )
MATTHEY, INC., MARCEGAGLIA USA, INC.     )
AND CHRISTIANA METALS CORPORATION, )
                                         )
             Defendants                  )
________________________________________ )
                                         )
                                         )
JOHNSON MATTHEY, INC. AND WHITTAKER )
CORPORATION,                             )
                                         )
             Third Party Plaintiffs,     )
                                         )
             v.                          )
                                         )
CONSTITUTION DRIVE PARTNERS, L.P.,       )
                                         )
             Third Party Defendant.      )


                                            ORDER

       AND NOW, this 1st        day of October 2020, following upon the Court’s review of the

joint letter of counsel dated September 30, 2020, it is hereby ORDERED that:

       1.      The parties shall undertake a follow up in-person (or virtual, as needed)

confidential settlement meeting of all counsel, to be conducted in a manner consistent with all

then-applicable COVID-19 health and safety protocols, social distancing guidance, and the like,

on October 7, 2020;

       2.      If the parties jointly determine at the conclusion of the October 7, 2020

confidential settlement meeting that a further confidential settlement meeting (or meetings)
         Case 2:08-cv-06010-MSG Document 121 Filed 10/02/20 Page 2 of 2




would be beneficial prior to a settlement conference with this Court, then the parties shall

conduct such meeting(s) on or before November 16, 2020;

       3.      The parties shall then submit to the Court, within fourteen (14) days of the last

settlement meeting, but not later than December 4, 2020, a further confidential joint status report

describing the progress made in settlement discussions and outlining the remaining issues to be

resolved;

       4.      The Court will then convene a telephone conference to discuss with counsel the

earliest possible date for a settlement conference to be attended by counsel and party

representatives with full authority (either in person or available by telephone as needed) to

negotiate on behalf of each party. Counsel and the party may but are not required to have their

relevant technical personnel present to participate in this session; and

       5.      The Court will then set out further specifics as to the settlement conference once

the date has been agreed upon.

       IT IS SO ORDERED.
                                                      BY THE COURT:


                                                      /s/ David R. Strawbridge, USMJ
                                                      DAVID R. STRAWBRIDGE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
